Citation Nr: 1129540	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  10-47 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from August 1962 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for degenerative arthritis and posttraumatic stress disorder (PTSD) and entitlement to an increased rating for degenerative disc disease at L4-5 and L5-S1 have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Letter from Veteran's attorney, dated September 10, 2008.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran meets the schedular criteria for TDIU and his service-connected disabilities preclude him from securing or following a substantially gainful occupation.



CONCLUSION OF LAW

The Veteran is individually unemployable by reason of his service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  The Veteran's TDIU claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  

The Veteran is service-connected for degenerative disc disease at L4-5 and L5-S1, rated as 60 percent disabling, and for radiculopathy of the left lower extremity, rated as 10 percent disabling.  The combined rating is 70 percent per 38 C.F.R. § 4.25.  Thus, the Veteran meets the schedular criteria, per 38 C.F.R. § 4.16(a).  Thus, the issue is whether his service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.

The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran worked at an auto recovery agency when he was able to do so, but could not work full-time and lost 6-8 months in the last year that he worked full-time, in 2005.  His employer, in a February 2009 statement, indicated that the Veteran was not able to perform his job due to his back disability and the medication he took for the disability.  

The February 2009 VA examiner noted that the Veteran was unemployable due to both his back/left leg as well as nonservice-connected disabilities involving the kidneys and prior strokes.  However, the examiner was unable to assign the percentage of unemployability that was due to the low back alone.  

In July 2009, the Veteran was again examined.  It was noted that the low back disability prevented the Veteran from being able to bend, stoop, lift, or dress himself.  In addition, he exhibited poor balance, was unable o perform self-care, and needed assistance with ambulation and transportation.  He was able to leave his home with assistance.  

As noted, the Veteran has a significant back/left leg disability as well as significant nonservice-connected disabilities.  In viewing the medical evidence of record, as well as the Veteran's statements, the Board finds that TDIU is warranted.  The Veteran has restricted movement and cannot even dress himself due to his low back disability which results in limited movement, muscle spasms, and neurological impairment of the left lower extremity.  The Board finds that the Veteran is unemployable based on the nature and severity of the service-connected disabilities under consideration, when he is afforded every reasonable doubt.  See 38 U.S.C.A. § 5107.  The Board has resolved all reasonable doubt in this case in the Veteran's favor.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran has not been provided a VCAA letter in connection with his claim for entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.  This should be accomplished on remand.

Also, review of the record reveals that some of the Veteran's VA  treatment records have not yet been associated with the claims file.  Specifically, in October 2010 the Veteran stated that his left leg disability was worse than before and asked that the RO review his current evaluations from his doctors at the Miami VA Medical Center.  Accordingly, on remand, efforts should be made to obtain a complete copy of the Veteran's outstanding VA treatment records dated since October 2009.  The Veteran should also be afforded a current VA examination, as his last examination of the left leg was conducted in February 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter informing him about the information and evidence not of record that is necessary to substantiate his claim for entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity; about the information and evidence that VA will seek to provide; and about the information and evidence that he is expected to provide.

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records related to his radiculopathy of the left lower extremity from the Miami VAMC, dated since October 2009.

3.  Once the foregoing development has been completed, schedule the Veteran for a VA neurological examination of his left lower extremity.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should fully describe the extent and severity of the Veteran's radiculopathy of the left lower extremity.  The specific nerve(s) affected should be specified, together with the degree of paralysis caused by the service-connected disability.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.

5.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


